IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-66,517-01 & -02


EX PARTE DENNIS RAY ETHEL, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 15014B & 15016B IN THE 12TH DISTRICT COURT

FROM GRIMES COUNTY



 Per curiam.
 
O R D E R


	 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts
of aggravated robbery and sentenced to two terms of ninety-two years' imprisonment. The
Fourteenth Court of Appeals affirmed his convictions. Ethel v. State, Nos. 14-04-00093-CR & 14-04-00094-CR (Tex. App.-Houston [14th Dist.], Aug. 16, 2005, no pet.). 	
	On February 7, 2007, we remanded these applications and directed the trial court to make
findings of fact and conclusions of law as to whether trial counsel rendered ineffective assistance.
On July 25, 2007, this Court reminded the trial court in a letter that its findings and conclusions were
due on June 7, 2007. After granting the trial court a sixty-day extension on September 5, 2007, this
Court sent a second reminder letter to the trial court on September 16, 2008. On November 20, 2008,
this Court then received Applicant's motions for an indefinite extension of time. This Court denied
his motions in a written order on December 10, 2008, and explained that Applicant was not
precluded from supplementing and amending his applications on remand and that the trial court did
not have a ministerial duty to make findings and conclusions on Applicant's supplemental claims.
	These applications have been pending in the trial court on remand for over two years. This
delay is unreasonable. Accordingly, the trial court shall make and forward its findings of fact and
conclusions of law to this Court within 60 days of the date of this order. A supplemental transcript
containing all affidavits and interrogatories or the transcription of the court reporter's notes from any
hearing or deposition, along with the trial court's findings of fact and conclusions of law, shall also
be forwarded to this Court within 60 days of the date of this order. No extensions of time shall be
granted.
 
 
Filed: March 11, 2009

Do not publish